Case: 22-50572     Document: 00516542409         Page: 1     Date Filed: 11/11/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 22-50572
                                Summary Calendar                            FILED
                                                                    November 11, 2022
                                                                       Lyle W. Cayce
   United States of America,                                                Clerk

                                                             Plaintiff—Appellee,

                                       versus

   Gabriel Munoz-Guerrero,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 3:22-CR-276-1


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Gabriel Munoz-Guerrero appeals his guilty plea conviction and
   sentence for illegal reentry after removal in violation of 8 U.S.C. § 1326(a)
   and (b)(1). He argues that the recidivism enhancement in § 1326(b) is
   unconstitutional because it permits a sentence above the otherwise-


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50572      Document: 00516542409          Page: 2   Date Filed: 11/11/2022




                                    No. 22-50572


   applicable statutory maximum established by § 1326(a), based on facts that
   are neither alleged in the indictment nor found by a jury beyond a reasonable
   doubt. Munoz-Guerrero acknowledges that this argument is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he seeks to
   preserve it for possible Supreme Court review. Accordingly, he has filed an
   unopposed motion for summary disposition.
          We have held that subsequent Supreme Court decisions such as
   Alleyne v. United States, 570 U.S. 99 (2013), and Apprendi v. New Jersey, 530
   U.S. 466 (2000), did not overrule Almendarez-Torres. See United States v.
   Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019). Munoz-Guerrero is therefore
   correct that his argument is foreclosed. Because his position “is clearly right
   as a matter of law so that there can be no substantial question as to the
   outcome of the case,” summary disposition is proper. Groendyke Transp.,
   Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          Accordingly, Munoz-Guerrero’s motion for summary disposition is
   GRANTED, and the judgment of the district court is AFFIRMED.




                                          2